Citation Nr: 1740821	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-21 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to initial rating in excess of 0 percent for a right ear hearing loss.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Christopher S. Chambers, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 through June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that previously, in an August 2007 rating decision, the RO granted the Veteran's claim for entitlement to service connection for tinnitus and denied his claim for service connection for bilateral hearing loss.  The Veteran perfected an appeal to the Board of the August 2007 rating decision's denial of his bilateral hearing loss claim.  In June 2008 the Board denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.

In an October 2008 rating decision, the RO granted the Veteran's claim for entitlement to service connection for a right ear hearing loss, evaluated as 0 percent.  However, the October 2008 rating decision denied the Veteran's claim for entitlement to service connection for a left ear hearing loss.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The reopened claim for service connection and the claim for an increased rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In an October 2008 rating decision, the RO granted service connection for a right ear hearing loss, but denied the Veteran's claim for a left ear hearing loss disability; the Veteran did not appeal that denial, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

3. Relevant evidence that was not previously considered with respect to the claim for service connection for a left ear hearing loss disability has been received.


CONCLUSIONS OF LAW

1. The October 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2. New and material evidence having been received; the claim of entitlement to service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA's duty to notify was satisfied by February 2007 and June 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA has also satisfied its duty to assist the Veteran.  The VA treatment records, private treatment records and lay statements have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See Pelegrini, 18 Vet. App. at 120.  In addition, the Veteran was afforded a VA audiological examination in July 2007 and August 2010.


New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) also held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Id. at 118.  Thus, evidence is new and material if, when considered with the evidence previously of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id


Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, in a June 2008 decision, the Board denied entitlement to service connection for bilateral hearing loss disability.  The decision became final.  As noted above, a decision by the RO in October 2008 also became final.  


Evidence at the time of the final denial in October 2008

At the time of the 2008 rating decision, the evidence included the Veteran's own statements suggesting that his current hearing loss is related to or damaged by his work on aircraft jet engines during service.  See February 2007 statement and August 2007 Notice of Disagreement (NOD).

The competent medical evidence in this case at the time of the October 2008 rating decision included VA outpatient treatment records dating between 2004 and 2007, private treatment records from Dr. K. D., dated in July 2008 and a July 2007 VA examination report.

These records show that the Veteran has currently diagnosed bilateral hearing loss, but the Board in 2008 found no evidence that the hearing loss is a result of the Veteran's active service.  VA conceded that the Veteran was exposed to noise during service.  See August 2007 rating decision.  Notwithstanding, there was no competent medical evidence of record to suggest that the current hearing loss is related to such noise exposure.  The 2007 VA examiner reviewed the record and could not render an opinion as to the etiology of the hearing loss without additional evidence.  The 2007 audiological examiner diagnosed the Veteran with profound sensorineural hearing loss in the left ear.

In a July 2008 correspondence, the K.D., stated, "It is my professional opinion that the tinnitus as well as the sensonneural hearing in the right ear only, is due to his noise exposure while on active military service."

The Veteran's service medical records are unavailable as they were apparently destroyed in the 1973 National Personnel Record Center fire in St. Louis, Missouri.  See February 2007 PIES response and April 2007 formal finding memorandum.  The Board notes that VA has a heightened duty to consider the applicability of the benefit of the doubt, to assist the Veteran in developing the claim, and to evaluate and discuss the evidence favorably to the Veteran.  See O' Hare v. Derwinski, 1 Vet. App. 365 (1991).  The RO notified the Veteran about the unavailability to obtain his service medical records and informed him that he could send evidence to support his claim.  As stated previously, the Veteran sent his own statement suggesting his hearing loss is related to or damaged by his work on aircraft jet engines during service.

In an April 2008 correspondence, previously considered by the RO at the time of the October 2008 rating decision, the Veteran acknowledged having a stroke and suffering from a complete hearing loss in his left ear, however, he contended that his hearing loss in his left ear was bad prior to the stroke.


Evidence since the final denial in 2008

In an April 2013 correspondence, not previously considered by the RO, citing the Institute of Medicine's 2006 Noise and Military Service, Dr. K.D. indicated that a slight noise-induced hearing loss of 20 to 30 decibels hearing loss incurred as a young adult, when combined with a similar amount of hearing loss associated with aging alone can become a moderate loss of 40 to 50 decibels hearing loss at an age of 50 or 60 years.

Furthermore, Dr. K.D, stated that this amount of hearing loss is often sufficient to interfere with everyday communication and it may make the individual more aware of the effects of the earlier noise-induced hearing loss, in comparison to same aged peers without prior noise-induced hearing loss.  Dr. K.D. further opined that it is more likely than not that the Veteran's bilateral hearing loss and tinnitus was caused by, the result of, or aggravated by his military noise acoustic trauma.  See, e.g., April 2013 Correspondence.

In addition, a statement from Dr. K.D., dated in May 2010, noted, he is of the medical opinion that if the Veteran did have hearing loss in the left ear, it would have a similar pattern of loss as the right ear.  Likewise, a letter from Dr. K.D., dated in April 2013, noted, based on a history of military noise exposure for one year and eight months and a review of VA records, the examiner opined that "your bilateral hearing loss is due to military noise exposure."

Audiological treatment records from the Tampa and Port Richey VA Medical Center dated March 2010, noted that the Veteran suffers from a complete left ear hearing loss.

Audiological records from Delta Airline from August 1992 to February 2001, received in April 2013, indicate a progressive loss of hearing loss in the left ear during the last ten years of working for Delta.  The record showed left ear hearing loss for VA purposes only at 4000 hertz.  Upon review of the Delta Airlines audiogram report, the Veteran's physician opined, that the left ear hearing loss demonstrated in the Delta Airlines Hearing Tests, was more likely than not caused by the Veteran's acoustic trauma that he suffered from as an airplane jet engine mechanic in service.

In a June 2010 statement, the Veteran contended that as an aircraft mechanic he had to crawl into the intake of an aircraft jet engine with no ear protection to check the speed drive of the generator located in the aircraft engine.

In an August 2010 VA examination report, the examiner reviewed the entire claims file and opined that the current left ear hearing loss is less likely as not caused by or the result of military noise exposure.  The examiner noted that the Veteran's left ear hearing loss is due to a mild stroke in 2004. 

The Veteran testified at his personal hearing in May 2017 that he had left ear hearing loss while working for Delta, but noted that he was not completely deaf in the left ear.  He reported that his left ear hearing loss gradually got worse.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.
As the claims file now includes medical opinion from Dr. K.D. that the Veteran is completely deaf in the left ear, and additional evidence that attributes the Veteran's hearing loss to his military service, which was not before the RO at the time of the last rating decision, and given the low threshold, the Board finds that this new and material evidence raises a reasonable possibility of substantiating the claim.  For these reasons, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156 (a).


ORDER

New and material evidence has been received to reopen the service connection claim for a left ear hearing loss, and to this extent only, the claim is granted.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

The Veteran was most recently provided an examination as to his bilateral hearing loss in August 2010, about seven years ago.  He has indicated that his hearing loss has worsened since that time, and has progressed to the point he has difficulty hearing his wife and watching television.  He contends that his left ear is more severe than his right ear; as such he has to put everything to his right ear.  The Veteran testified that he is completely deaf in his left ear and said he believes his left ear gradually got worse.  See May 2017 Board hearing transcript.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected right ear hearing loss may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, at the May 2017 Board hearing, the Veteran testified that he had a hearing test done at the Little Road VA Medical Center in Port Richie, and had to go back to Little Road on May 16th to get a new hearing aid fitted.  He contends he was told that all his follicles are dead in his left ear, and suggested that his job as an aircraft mechanic in the military caused his hearing loss problem.  Accordingly, on remand, updated records must be obtained from the Little Road VA Medical Center, to include all pertinent treatment records since May 2017.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records relevant to the matter being remanded, to include from Little Road VAMC, and associate the records with the record.

2. Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all relevant treatment from private health care providers.  All attempts to obtain these records must be documented in the record.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right ear hearing loss.  The record and copy of this remand must be made available to and reviewed by the examiner.  The examination must include all testing deemed necessary by the examiner, to include audiological testing and a speech recognition test using the Maryland CNC test.  The examiner should report all reported manifestations related to the Veteran's service-connected right ear hearing loss.

All pertinent symptomatology and findings must be reported in detail.  The examiner should specifically comment on how and to what extent the Veteran's right ear haring loss impairs him socially and occupationally.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

4. After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether a higher initial rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  

A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


